 


109 HR 495 IH: College Textbook Tax Credit Act
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 495 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Ryan of Ohio introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide a tax credit for the costs of college textbooks. 
 
 
1.Short titleThis Act may be cited as the College Textbook Tax Credit Act.  
2.Credit for costs of college textbooks 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25C.College textbooks 
(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter an amount equal to the amount paid or incurred by such individual during the taxable year for qualified college textbooks which are used primarily by a qualified individual. 
(b)LimitationThe credit allowed under subsection (a) for any taxable year shall not exceed $1,000. 
(c)Qualified individualFor purposes of this section, the term qualified individual means the taxpayer, the taxpayer’s spouse, or any dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under section 151, but only while such individual is an eligible student (as defined in section 25A(b)(3)). 
(d)Qualified college textbooksFor purposes of this section, the term qualified college textbook means any book which is required for the course of study the student is pursuing. 
(e)Special rules 
(1)Identification requirementNo credit shall be allowed under subsection (a) to a taxpayer with respect to qualified college textbooks primarily used by a qualified individual unless the taxpayer includes the name and taxpayer identification number of such individual on the return of tax for the taxable year. 
(2)No credit for married individuals filing separate returnsIf the taxpayer is a married individual (within the meaning of section 7703) this section shall apply only if the taxpayer and the taxpayer’s spouse file a joint return for the taxable year. 
(3)Treatment of expenses paid by dependentIf a deduction under section 151 with respect to an individual is allowed to another taxpayer for a taxable year beginning in the calendar year in which such individual’s taxable year begins— 
(A)no credit shall be allowed under subsection (a) to such individual for such individual’s taxable year, and 
(B)amounts paid by such individual for qualified college textbooks during such individual’s taxable year shall be treated for purposes of this section as paid by such other taxpayer.. 
(b)Clerical amendmentThe table of sections for such subpart is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. College textbooks. 
(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act. 
 
